Wright, J.,
dissenting. I respectfully dissent from the majority’s decision to dismiss this appeal as improvidently allowed. I believe that we should have exercised our jurisdiction to set forth the parameters of drug testing for probationers and parolees. In my opinion, the decision to drug test these individuals is within the sound discretion of the supervising authority or court. Empirical studies show that sixty to seventy-five percent of criminal activity is related to substance abuse,1 and we should not ignore this important issue.
Moyer, C.J., concurs in the foregoing dissenting opinion.

. Cushman, Substance Abuse in the Legal Profession: Facing the Facts (Sept./Oct.l989), Ohio Lawyer 8, 9 (reprinted in Substance Abuse in the Legal Profession, published by the Lawyers Assistance Committee of the Ohio State Bar Association).